COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Eva Garcia v. Gustavo Gallardo

Appellate case number:    01-22-00029-CV

Trial court case number: 2020-55783

Trial court:              246th District Court of Harris County

       Joseph A. DeFazio, attorney of record for appellant, Eva Garcia, has filed a motion to
withdraw as counsel. His motion complies with Texas Rules of Appellate Procedure 6.5(a) and
(b). Although there was no certificate of conference, his motion has been on file for ten days and
no one has filed a response to the motion. TEX. R. APP. P. 10.3(a). Accordingly, his motion to
withdraw is granted.
       Joseph A. DeFazio is instructed to immediately notify appellant, in writing, of any
deadlines or settings that he knows about that were not previously disclosed to appellant. The
withdrawing attorney must file a copy of that notice with the Clerk of the Court. See TEX. R.
APP. P. 6.5(c).
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                             Acting individually


Date: April 7, 2022